Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	Applicants’ amendment dated February 15th, 2022 responding to the Office Action 11/24/2021, provided in the rejection of claims 1-22.
2.	Claims 1, 7, 12, 18 and 20 are amended.
3.	This office action is based on Applicants’ amendment filed on 02/15/2022. 
				
Examiner’s Amendment
4.	Claim 12, line 13 and claim 20, line 10 recite the limitation/element “the first computing device”.  This limitation/element should be changed to –a [[the]] first computing device -- or --the [[first]] computing device --.

Reasons for Allowance
5.	Claims 1-7, 9-18 and 20-23 are allowed over the prior arts of record. 
A. The cited references:
Kim et al. (US Pub. No. 2010/0017503 A1 – art of record) and Agarwal et al. (US Pub. No. 2015/0355899 A1 – art of record) in combination do not disclose the limitations determining, by the first computing device and based on data indicative of stability of one or more versions of the shared library, whether the first version of the shared library is eligible for sharing between software applications on the second computing 
Heemskerk et al. (US Pub. No. 2017/0075916 A1) discloses a shared file server storing repository data, and a load balancer.  Each of the plurality of cluster nodes is configured to receive an incoming request sent from a client computer, the incoming request being a source code management request to access repository data stored on the shared file server and process the incoming request to determine if a type of the incoming request is a cacheable request type – See Abstract.  The cache method 122 removes the SCM cache entry identified at 514 from the SCM cache (and, if stored separately, deletes the associated cached response) – See paragraphs [0010, 0156 and 0225].  Heemskerk does not disclose the claimed invention.
 Chung et al. (US Pub. No. 2014/0007125 A1) discloses a determination is made as to whether or not the library for which a load request has been received during 

C.	Regarding claims 1, 12 and 20, the prior art of record when viewed individually or in combination does not disclose or render obvious the features of the independent claims 1, 12 and 20, specific limitations of:
... before installation of the software application…determining, by the first computing device and based on data indicative of stability of one or more versions of the shared library, whether the first version of the shared library is eligible for sharing between software applications on the second computing device; determining, by the first computing device, the executable for the software application, wherein the executable comprises a stripped executable when the indication is that the second computing device already stores the copy of the first version of the shared library and based on determining that the first version of the shared library is eligible for sharing between the software applications on the second computing device, wherein the stripped executable excludes the first version of the shared library, wherein the executable comprises a full executable when the indication is that the second computing device does not store the copy of the first version of the shared library or based on determining that the first and in combination in all other limitations/elements as claimed in claims 1, 12 and 20. Such combination/render obvious features, are allowed over the prior art of record.
Claims 2-7, 9-11, 13-18 and 21-23 are dependent upon claims 1, 12 and 20. Since the independent claims 1, 12 and 20 are allowable, claims 2-7, 9-11, 13-18 and 21-23, being definite, further limiting, and fully enabled by the specification are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chow et al. (US Pub. No. 2014/0282457 A1) discloses methods are provided for deploying new software application features as a dynamically-loadable executable package including one or more dynamically-linked shared dependent libraries.  The dynamically-loadable executable package may be capable of being loaded into volatile memory and executed in an information handling system environment with or without the dependent shared libraries – See Abstract and specification for more details.
Grabska et al. (US Pub. No. 2017/0286095 A1) discloses the basic software discovery signatures are used to detect particular entries in system native registries (e.g., operating systems that add/remove programs, packaged software registries, etc.).  The advanced software discovery signatures are used to discover specific files on client computing device file systems and check if a file path meets a given criteria (e.g., a file is under a particular directory) – See paragraphs [0013-0018]).
Deetz (US Pub. No. 2016/0041782 A1) discloses a callable function which excludes temp folders and files and empties all of the recycle bins then checks to see if the computed size of internal system storage 22 is less than the capacity of external storage device 30 – See paragraphs [0013-0019].
Dan (US Pub. No. 2011/0283275 A1) discloses the "rule for function C" defines "FuncA, Not", which means that "function C excludes function (module) A".  That is, function C and function A have a mutually exclusive relationship in terms of their functions and configurations, and thus cannot be simply installed together.  For example, function C may be a function for a PS Driver (for example, a PS Passthrough function), which cannot be added to the core of a PCL6 Driver – See paragraph [0053, 0057].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONGBAO NGUYEN whose telephone number is (571)270-7180. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONGBAO NGUYEN/           Examiner, Art Unit 2192